OFFICE OF THE ATTORNEY           GENERAL   OF TEXAG
                                     AUSTIN
@#Dc.mAIm
---                                                                AT




       Honorable T. 0. Walton, ~raridmt
       Agrfoulturaland xoohaaloal   co&leg0       0
       Collage Strtion, kxaa




                                              8 a.8a minor aad requeat6d
                                            p&d ?or this mm&or and
                                           of furthor ruoh ftia la the




       16 0onoernoQ.
                       Too have lubmitteQ to ua 4Aoag with your opinion
       requert   the     oortifiod 00 y of ju&m+at nferred to. meor-
       poreted in the Judgnuat fs a oopy 0: the potlttoa upon whloh
Hoaorable T. 0. Walton, Pass 82


it we8 burred. Brlrfly, the pdltin allegos     that Kr. Lynoh
is wet alnetean years old aad under twwaty-oae. While it
1s alleged that he reslds8 in flameronOouata, TOraE, wherr
he hae barn llvlag with his brother rlnoe the 8uwbr of
1939, the reason glwa In the applloatlon for do8lrlng hlr
dlsabllltlee removed Is that hi8 mothsr and father are non-
rerld~nta or the State 0r Taxas, that whlla ho clonnldsra hIa-
6eir a resideat of lbxas, ho in compelled to pay the hhh,
non-resident student tuition aad that    the fuade whloh he
ha6 available are rush that ke right aot bo able to oonplsto
his 00110ge tralniog if ha la nquind     to &my th8 h&h tuition
fees ah&rued noa-mrldeat student8 @ad that thenfore     from a
praotloal stand&at,    lt 18 essaatlal to hlm to have hlr dls-
abllltles removsd In order that ha isay ooaploto his oollogr
eduoatloa. It 18 said la the patltloa that lf the oourt
will remove hi8 dlrabllltlrs, than ha oaa legally olala Tox-
as oltl?mrhlp* and aa ouch, be Irntltlodto attend the 8ald
oollege by p&g     the oorqmatlvoly am11 tuition ohargo
Twxae rtudents. La th juafpient it 18 found that    all 0r
the 8tatamats and ~allqptlon8 la 8uoh p8tltIoa are true, tket
m. yaoh r88ldrr la Oamroa aouat        18 bowmen alnoteea and
two&y--ona  years of age, aad that I’t i8 adrl8able aad to air
suterlal advantage to have Me dl8abIlltles nmowd.       It lr
also expns8lp fouad *that hi8 father and aother, Wilbur w.
Lyaoh, &ad norrio Lyaoh, am 8aoh of them llvlag, but are
non-r88ldontr or the state of Texa8.*
          Subwotloa E of SIotlon 1, Art1010 SdMG, Vmma'8
civil $titutes, flxe8 the tultloa to bs oharged non-re8ldont
etudaatn, aad then oontalas the rollowlaer

                 A non-resident rtudaat ia hrnbr de-
     flaed*&+'bi a 8tudsnt or 1086 than twenty-on*
     (81) pare 0r a&e, living away fro0 hi8 f&U
     aad whorrrfamllp roeidea In another State, or
                  ha8 reolded within thla State fWr
     wboee rcanrily
     a period of time less than twalva (le) month8
     prior to the date or awglstratlon, or a student
     or twaaty-one (al) years 0r ego or over who ra-
     side8 out of the State or who hae rasided,wIth-
     in tha State ror a period or leas thaa tw&vi)
     (18) month@ prior to the data of regI8tratioa.*
                                                                   149


Honorable T. 0. Walton, Fag0 3


           Under the above definition,th8 student in quee-
tlon is Oltiatlya non-resldWit, ~ale88 ho has boon resaued
by the judgniont readers4 in the DiStriQt Court of Caaeron
couaty. ror the rea8on6 hereinafter appearing, w8 are of
the view that euoh judgxieatha8 not ohaa&ed the StlltUS of
this minor as a non-raeldent und&r the above rrtatute.
            Artloles 5021 and 6922, Veraoa*o Civil     8tatute8,
read as follower
            "Art:010 6921. Minors above the age of
       niaeteoa yearis,where it shall eggmar to
       thalr matsrla2 advantage, msy have tholr die-
       ebllitlea 0r rlnorlty removed, Sd be then-
       arter hold, ror all legal QUQO8~8,  0r full
       age, oroapt aa to the right to vote.*
                *Artiole 5022. The p&ltlon for euoh so-
       f&Ovalshall stab       the grounda rellod on,
       whether the parents of the adaor am llvl.nq
       or &owl, and the aama and rcridoaoe of 0aoh
       living parant. Suoh potition shall k 8~0111
       to by the fatbar      or mother   or rid minor or
       by any other oredlblo pereoa oogniaant of Mm
       faote, and shall ba tlLe4 in the Dlrtrlat
       Court of the Oounty where the minor ra814~8,
       and 8 hoarlng he4 on say day of any terniof
       said Cotrrt,or duriag a vaaatlon of eald CO&~%.
       Prov:dod that in DiStri0t Courts sf DicltrlOte
       hwing ni0rethan one.00unty withi.5        SuOh DiS-
       triot, uponthe riling of suoh petition for
       naval        Of disabllltlas, in the 00UBty inwhloh
       8uOh minor resides, the DiStriUt 3Udge Of ml4
       COW        raryhold suah hsarinp;and ramwe the dlr-
       8biliti.68     Of Suoh &OS,     in anJ @XUlty WithhI
       euoh Dlrtrlot wherein hb mey br then ho~dl~
       Court or way be found.        Am aiaendedAotr, 1939,
       46th Led., p. 499, 8 1."
          Artiole SSG3, Reviead Civil $tatutee, aontains
oert.ei,n
        regulations pertaining to citation and prooedure.
The88 8tatut88 oOnertitutoall the statutory law in thil,
state on the rubjrot 0r reawal or dieabilitlm or 0lnore.
Th8 laot sentence la &rtiCle lfQO8-8 not ia the statute
uatll it was a&&s& by an eaend~nt amth by the Forty-sixth
                                                                                     150


Honorable T. 0. Walton,         page   4



Legislature. Prior to such amendmmt     It had been firmly
a8tabliehed that thm requirement oi Article S92& thut the
petltlon be tiled   in the county whom the minor resided
was a jurisdlotlonal one. CUnninf&na    V8. Roblron, IS6 S.
W. 441; Durrlll vs. Robiuon,   138 8. XT.101. Obvloua4 the
only relaratlon fro& the old atatutr made by the aramdnieat
was to permit tha proceedIn to ba had in mother oountr
in the sama Judioial district when the judge should k hold-
ing oourt or for come other masoa be found In woh oth8r
county.  Bowetm,    resldenos of the minor within the dls-
trlot was loft jurisdiatioual. Court decisions arising     un-
der the old statutr   are plainly applicable to the umnded
not, except aa above stated, and the qumtlon    before us
does not involve that exosptlon.
          We quote in full tha opinion of Chief Justice
Brown, In burr111 w. Robl8on, eupr8, a6 ?ollorrarr
           “It appears from the juQF,wmt  ot the  dls-
     trict oourt of Traris Oeuat~‘, purporting to
     muova the dleabllitissof relator, that she was
     not B resident of the oounty of Travis wlthln
     the meaning of the mtututo. Her aopllcation
     showa that she oam to TraYlo OOWity iOr the
     purpose  of gsttlng her dlsrbilitlee rexzoved,
     and that sha intended as (100~3 ae she accoi?ipllshed
     that purposs to rntura to Bl Baso eouaty. The
     oourt reciter In its order that rhe is tempc-
     rrrily a resident or Travis aountp. The atat-
     uts  provides that the prooeading must bo had
     In th8 oouaty where the mfner malde8, and, It
     appurlw    upon $hs$aee o? the prooeodin&    that
     ahe Aid nnt reside in Travis eauaty, the ardor
     is void.  Ounnfngham v. Bobleon, 1% 8. W. Ml.
     Being a &nor,   the relator Is not qualltlad to
     purchase ths kid.
          Tt Is     therefore      ordered       that the motion
     be ovdrti~d,     at   t&o    oo8t     OZ   the re’lator.*
           lrroea the opinion ot           the supreme   Court   in   in   Q.   C.
a s. 0. Ry. co. IS. LmomI, me 8. w. 7s. w8 quote1
                    It la oortain that the Umaioilo and
     r.a/d:;ro;if T. $. LomoBs, under any &.aSiJq
     whloh may be usoribed to thoee words, ~66 in
     Parkor oouoty until his m&oval. to Dollar and
                                                                            151

Ronorabla T. 0. WiltOA,        Pa@   5



     hle alleged e&fmoIpation; for T. E. Lemma, wae
     living IA mrkcr county and that aae the domi-
     oile or frloiether, end It la oettled law IA
     Texas that the domicile at a &LAOS'child io al-
     way6 that or the father, snC necossarlly ohanpss
     with any om3~8 Or t.hs fdtkxs*s   ao;ii0ih.   RUtb-
     8011 I. Randolph, 11 %x. 4b8; Fraaks v. Ffmoook,
     1 Poecry,mrsp. Caa. 561, SOP?;Lm~l~g t. megory,
     100 Tmr. 314, JlS, 99 6. W. 542, 10 L. R. A. (Hp.
     s.) 490, 1eS An. St. Rep. 809; First    State Bank
     V. FFIiA,lb7 S. W. 4154.   The XWasOn tar this
     rule is given by J&e     Whoalar IA tlM following
     lbn&,mpe OS Judge Story ir his C4Pillot of Laws,
     motion 441
             ~*xi~or8 are gtmerally bema   inoap4ble,
     proprio surte, ol ohanelog their dorsloile,dur-
     ing their sIaority.* Hardy f. Da LOOA. Tex.
     237.

            aSchoular statme:
             **The doxlcils zt or?,& raalna until
     another i6 laWfully 40v;UixOdtf&Ad,siAUe ti~Crs
     arm Aot 8ui juries, thmy m%y not change tbrlr
     danioile dUrIA% their minoritf, though t&ey PJLJ
     rhea Of 1~11 age.' sohoular*r Do;tsstIORelstions,
     p. 313.
          "It la obvloue that the diaablllty of a I&-
     nor to errsOt E chaaga of doulCfle  by aot of hi8
     will rests at least in large mmm2e    on his pro-
     mmed lack oi oapaitp to fan tha the Intention,
     WhIOh 18 t&8 all-iaportant rle3ent 10 lffecting
     euob a ob'l@e, AAd the l&W mkes A0 bfSti30tiOD~
     with respect to thi$ laok of ospacity at the rary-
     Ing stage8 of ntnority; the presuuptloc being t5a
     aaam at 10 ye6arsa8 et 18 &orths. BIAoe them is
     AO important dlffarenoe bstwmn the intention   re-
     quired to srreot a change 0r dc~iolla and to of-
     feat 8 ahanpe of r~sidmnce, wbdmvmr   the word
     *realUanoe*Is used io the 6enm                 of   a 5cma   fixed
     by inteotion, ooAaurrIDg wit& bodily pmamIMa, it
     au& be held that the di#sbllIty, whlob prevents
     the plllnor,
                through ,11&a?%
                             of capecit~lto hare the



     53 Fed.   311;   In   h   Catmon’a   E8tat0,        18 Pa.   GO. Ct.
     R. 31E2,214."
                                                                           3.52


Honorable T. 0. ualton, ~a(gr6


             The oase   of   Laanning   va.   Oregiwy,   99 S.   W. 549,
was a habeas corpus case involving the ouat0ay               or a ohila.
FlVm the OplnlOn Of the Su~rsBm COWA th8r8iQ,                We q'lOt8:

            Ws answer the rlrat question that the
     ao~lcile   or the lnrant rouowea    that 0r the
     father, and, uson the change of the rather.8
     a0nii0ih rrom ~eras to ~ouislnna, the in-
     rant.8   aOrolciisW~IIlik~~i8e   changed. . .
            "To ths thlra Question we snswer, the
     Ohild being in the lawful ourtody of the
     rather, his a3ffii0iia ~88 in the atats or
     Laulslana, ana the al&riot oourt or Bunt
     oo\:ntyala nat acquire jurlsalotion or the
     ohlla by raa~J.On of his temporary prssenoe in
     the stat. of Texas. That oourt baa no authar-
     ity  to adjudge 0 ohangs 0r relation betwsen
     the fsther and the child.    Brown on Jurle- ... I
     alotlon, 290."                               t;..,I ,,, '7
            On the above point w6 olte also, Emnk 18. Fsln,
157 S*iY* 454; 15 T6X. JUr. p* 715; 19 C. J. p. 411; Wight
VS. Wright, 285 $. ‘VS.909.

           The juagnmnt in the rsmval of alsabllltlee pro-
000aing shows up0n its raos that this younplmo*s paronta
w8re non-residents br Texae.   ~8 8 ihatter  or raot the r0-
03ra shows that It was the noo-realdsnoe    or auoh psrente,
in V~SW of Art1010 Ea?Ho, whloh prsoipftatsa    the ?rOOfJOaing
ana produced the advantage relied on tc obtain relier. From
the authorities  cited above, lt 1s 0,lear that the minor*s
resia8n00 0r doJ2icm was test 0r his wrem3.        Laok or juriti-
diction  1s thus arflmativsly   shown in the order it5eir.
          From Cunningham vs. Roblson, 138 9. W. 441, by
the Su~rena Court, we quota:
           *The author1t.y here aonfarred upon the dls-
     trict court is not judicial   ln its charaoter,
     but 1s a ~pealal authority,   oxtside of the Oon-
     Btftutional  gowertl of tb court.    In such alar8
     of OUSTS the jud@wM or order entered by the
     GQUrt    iS not 8ntithd       to ti38 prOsuptian       Or Vu-
     ity, 08peaially  a23 to the juriedlotlon  0r the
     court, aa would be th8, O~Y(I where the tuAOtiOA
     psrformd was that of the ordinary juUlcla1
     poverir of the court.   $rown v. Gheal.ook, 73 Tax.
                                                                153


          11.0. %dton.
Ror;orclbls              page 7


     385, 12 S. S. 111, 8U: %:arIco 0. k'oElroy, 67
     kiss. 547, 7 South, 4G8; Iilndrmn v. C*Conzor,
     54 Arc. t27, 16 S.W. 1052, 13 L. Fi. A. 490.
     . . ."
           Cur oglolcn follows that the order of the Dls-
trlct Court of Cm&r00 County rrttet.pting to rm0ve the die-
ablll:ies of thla &nor Goes not affect   hln status as a
non-re&3ent    under 26540. And, olnoe hs 1s under twenty-
on8 years of OgS Und his parent8 reside Outrrlde the Stat@
he Is a non-resident -#ithinthe meaning of the statute and
subject  to tko payment of the rae8 provided In sub-par+
graph 2 0r Section 1 or sala.Article 26540.

                                      Yours vfsrytruly
                                  ATTORNZY UBiZiIAL OF TEYA‘Z


                                             Glans R. Low18
                                                  Asslotant


             APPROVEDOCT
                       25, 1940

             u++--Ll
            ATTORNEY GENERAL
                           OF TEXAS